             Case 1:08-cr-00232-LHR Document 477 Filed 04/12/21 Page 1 of 2


 1 JOHN MEYER
   225629
 2 16024 W. Brian Ave.
   Kerman, CA 93630
 3 Telephone: (559) 385-1565

 4
     Attorney for Curtis Hendrix
 5

 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                          CASE NO. 1:08-CR-00232-LHR
10                                 Plaintiff,           STIPULATION REGARDING CONTINUANCE OF
                                                        DUE DATE OF DEFENSE MOTION AND ORDER
11                          v.
                                                        COURT: Hon. Lee H. Rosenthal
12   CURTIS HENDRIX
13                                 Defendants.
14

15                                                STIPULATION

16          1.      By previous order, the Defense Motion to Modify Sentence was due on April 10, 2021.

17                  a)     By this stipulation, defense now moves to continue the due date until April 19th.

18          The government due date would be May 19th, 2021, and defense response would be due June

19          3rd, 2021. The defense requests, and the government has no objection that the Court find the

20          following:

21                  b)     Defense counsel is still waiting for a letter from a potential employer for Mr.

22          Hendrix. Defense counsel thought he knew the details of the arrangement, but upon examination

23          of the organization’s website there are multiple ways for Mr. Hendrix to be employed by the

24          organization. The employer is not in the state currently, and a letter describing the employment

25          situation is expected on Tuesday, April 13, 2021.

26                  c)     In order for defense counsel to accurately complete the motion, defense counsel

27          moves that the court find good case to extend the defense’s due date to the above-mentioned

28          date.


      STIPULATION RE: TRIAL; [PROPOSED] FINDINGS AND     1
      ORDER
             Case 1:08-cr-00232-LHR Document 477 Filed 04/12/21 Page 2 of 2


 1                 d)      Counsel for defendant believe that failure to grant the above-requested

 2         continuance would deny counsel the reasonable time necessary for effective preparation of the

 3         motion.

 4                 e)      The government does not object to the continuance.

 5

 6
     IT IS SO STIPULATED.
 7

 8   Dated: April 10, 2021                                  Phillip A. Talbert
                                                            Acting United States Attorney
 9

10                                                          /s/ Kimberly Sanchez
                                                            Kimberly Sanchez
11                                                          Assistant United States Attorney
12

13

14

15   Dated: April 10, 2021                                  /s/ JOHN MEYER
16                                                          John Meyer
                                                            Counsel for Curtis Hendrix
17

18

19

20                                                     ORDER

21
           SIGNED on April 12, 2021, at Houston, Texas.
22

23                                                 _______________________________________
24                                                              Lee H. Rosenthal
                                                         Chief United States District Judge
25

26

27

28

      STIPULATION RE: TRIAL; [PROPOSED] FINDINGS AND    2
      ORDER
